[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Memorandum Filed October 1, 1996
Plaintiff is a condominium association and defendant is a snow removal service.
Defendant under written contract agreed to perform snow removal and sanding services on the common areas of plaintiff's driveways, roadways, walks, steps and parking lots.
Defendant provided some snow removal services the value of which plaintiff disputes. Defendant has now filed a mechanic's lien for the value of those services. Plaintiff moves to discharge the lien.
The services provided are not lienable under C.G.S. §49-33. Defendant has failed to prove probable cause under C.G.S. § 49-35b(a).
Lien is discharged. No damages or attorneys fees are awarded.
O'NEILL, S.T.R.